      Case 1:16-cr-00371-RA Document 910 Filed 05/18/20 Page 1 of 1




                                                              USDC-SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED: 5/18/2020


 UNITED STATES OF AMERICA,
                                                             No. 16-cr-371 (RA)
                       v.
                                                                  ORDER
 JOHN GALANIS,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of Mr. Galanis’s compassionate release motion, the

Government’s response, and Mr. Galanis’s reply. The parties shall promptly notify the

Court when Judge Castel rules on Mr. Galanis’s compassionate release motion before him.

SO ORDERED.

Dated:     May 18, 2020
           New York, New York


                                               Ronnie Abrams
                                               United States District Judge
